Citation Nr: 0417340	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an October 31, 1992 rating decision, in which the RO 
assigned 40 percent evaluations to service-connected 
disabilities of the left and right lower extremities, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO assigned 40 
percent evaluations to the veteran's service-connected 
disabilities of the left and right lower extremities.

2.  The veteran did not appeal the RO's October 1992 
decision.  

3.  The correct facts, as they were known at that time, were 
before the RO in October 1992 and the RO correctly applied 
the statutory and regulatory provisions then in effect.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision, in which the RO 
assigned 40 percent evaluations to service-connected 
disabilities of the left and right lower extremities, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992).

2.  The October 1992 rating decision, in which the RO 
assigned 40 percent evaluations to service-connected 
disabilities of the left and right lower extremities, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc), however, the Court held that the 
duties to notify and to assist contained in the VCAA were not 
applicable to CUE motions filed with respect to prior Board 
decisions, and, in Parker v. Principi, 15 Vet. App. 407 
(2002), the Court expanded the holding in Livesay to include 
claims of CUE in prior RO rating decisions.  In that regard 
the Board emphasizes that revision based on CUE must be 
established based on the law and evidence extant at the time 
of the decision in question such that additional development 
of the facts is not appropriate.  The Board nevertheless 
notes that, in this case, the veteran has received 
appropriate notice allowing him to fairly present his appeal.  
Specifically, in a letter dated September 2003, the RO 
acknowledged the veteran's contentions, referred to a list of 
evidence received and considered, informed him of the scope 
and nature VA's duties to notify and assist and afforded him 
the opportunity to respond thereto.  In addition, in the 
rating decision dated March 2003, a letter notifying the 
veteran of that decision, a statement of the case issued in 
May 2003, and a supplemental statement of the case issued in 
January 2004, the RO notified the governing laws and 
regulations and the reasons for the denial of his claim. 

In an October 1992 rating decision, the RO effectuated a 
September 1992 Board decision granting the veteran service 
connection for multiple sclerosis.  The RO then assigned the 
veteran, in part, 40 percent evaluations for disabilities of 
the left and right lower extremities due to multiple 
sclerosis.  In a letter dated in November 1992, the RO 
notified the veteran of the rating decision and of his 
appellate rights with regard to the decision.  The veteran 
did not, however, appeal it to the Board.  The October 1992 
rating decision is therefore final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  The 
veteran now claims that the October 1992 decision should be 
revised or reversed on the basis that it involved CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2003).  As the RO's October 1992 rating decision is 
final, it is subject to collateral attack under the theory of 
CUE.  For the reasons that follow, however, the Board 
concludes that this decision did not involve CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).   

In this case, the correct facts, as they were known at that 
time, were before the RO in October 1992.  When the RO 
rendered its decision, the claims file consisted of the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, a written statement of a VA 
physician, and VA examination reports, all of which the RO 
considered in assigning the veteran 40 percent evaluations 
for disabilities of the left and right lower extremities due 
to multiple sclerosis.  The veteran does not contend that the 
factual record available to the RO in October 1992 was either 
incomplete or incorrect.  Accordingly, the veteran's appeal 
to revise the October 1992 decision is not sustainable on the 
basis that the correct facts as then known were not before 
the RO. 

Instead, the veteran, including through his former 
representative, contends the following:  (1) The RO did not 
notify the veteran of its October 1992 decision; otherwise, 
the veteran would have appealed it in a timely manner; (2) He 
was diagnosed with multiple sclerosis in 1989; (3) At that 
time, he suffered from spastic quadriplegia, which prevented 
him from walking down his driveway and necessitated the use 
of a wheelchair; (4) In 1991, physicians characterized the 
veteran's multiple sclerosis as atypical due to its chronic, 
progressive nature; (5) Thereafter, his multiple sclerosis 
progressively worsened; (6) VA medical records dated from 
October 1989 to March 1992 could only be interpreted as 
showing complete, 100 percent impairment of each lower 
extremity disability at the time of the October 1992 rating 
decision; and, (7) The RO committed obvious error by failing 
to identify the severity of those disabilities in its 
October 1992 rating decision.

The Board first finds, as already discussed, that the October 
1992 RO decision is, in fact, final.  The evidence does not 
support the veteran's contention that the RO failed to notify 
him of that decision.  Rather, the claims file reflects that 
in November 1992, the RO sent the veteran such notification 
by letter to the address that was then of record.  There is 
no indication in the record that this letter was returned as 
undeliverable.  Moreover, absent clear and convincing 
evidence to the contrary, public officials, including postal 
personnel, are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  A mere 
statement by the veteran of "non-receipt," by itself, does 
not constitute "clear evidence to the contrary" to rebut 
the presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, the 
decision remains final and is subject to collateral attack 
based on demonstrated CUE.

In that regard, the Board acknowledges the remainder of the 
veteran's assertions, but finds that the RO correctly applied 
the statutory and regulatory provisions in effect in October 
1992 and that there is no CUE in that decision.  

In October 1992, disability from various neurological and 
convulsive disorders, including multiple sclerosis, and their 
residuals were generally to be rated 10 to 100 percent 
disabling in proportion to the impairment of motor, sensory, 
or mental function.  The evaluator was to consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, the disorder was 
to be rated by comparison with the mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  38 C.F.R. § 
4.124a (1992).  Multiple sclerosis was to be rated at least 
30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8018 (1992).   

The term "incomplete paralysis" indicated impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement was wholly sensory, the 
rating was to be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note (1992).  Neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, was to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which could be 
assigned for neuritis not characterized by organic changes 
was that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (1992).  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, was to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1992). 

In October 1992, the RO determined that the veteran's 
multiple sclerosis involved facial nerve paralysis, speech 
paralysis, an eye disorder and impairment of both lower 
extremities.  The RO rated impairment of the veteran's left 
and right lower extremities 40 percent disabling pursuant to 
Diagnostic Code 8520.  This diagnostic code governed 
paralysis of the sciatic nerve and provided that a 10 percent 
rating was assignable for mild incomplete paralysis.  A 20 
percent rating was assignable for moderate incomplete 
paralysis and a 40 percent rating was assignable for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation was assignable for severe, incomplete paralysis 
with marked muscular atrophy, and an 80 percent rating was 
assignable for complete paralysis; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (1992).  

In its rating decision, the RO discussed, albeit succinctly, 
why such ratings were warranted.  The RO specifically 
indicated that the veteran's lower extremity disabilities 
were productive of no more than moderately severe incomplete 
paralysis.  The RO listed the evidence in support of this 
finding, including two VA hospital reports.  One reflected a 
stay from October 1989 to November 1989, during which the 
veteran was shown to have weakness of both lower extremities, 
gait that was spastic with ataxia, clonus bilaterally, and 
upgoing toes, and that the veteran fell on Romberg testing.  
The other reflected a stay from August 1991 to August 1991 
and also showed lower extremity weakness, sustained clonus, 
some spasticity, upgoing toes, and a wide-based gait.

Contrary to the veteran's assertion, the VA medical records 
upon which the RO relied in assigning the 40 percent 
evaluations and which were constructively part of the record 
at that time supported the RO's action.  They could be 
interpreted as showing only moderately severe incomplete 
paralysis of the lower extremities and not showing disability 
more nearly approximating severe due to marked muscular 
atrophy, or, not showing medical correlation of complete 
paralysis, foot drop, or a loss of motion of the leg at the 
knee.  

As alleged, the referenced records do reflect that the 
veteran was diagnosed with multiple sclerosis in 1989, during 
a VA hospitalization, and was beginning to exhibit 
progressively weaker lower extremities three years prior to 
the diagnosis.  In 1991 and 1992, the veteran suffered 
exacerbations of his multiple sclerosis, which necessitated 
additional VA hospitalizations.  During the 1991 
hospitalizations, the veteran reported that, until six weeks 
prior to his first admission, he had been mobile and able to 
do things around his home.  Then, he experienced an inability 
to walk up and down his steep driveway and difficulty getting 
out of bed and standing from a sitting position.  A physician 
noted progressive weakness of the lower extremities, some 
sustained clonus and spasticity, upgoing toes, and a wide-
based and spastic gait.  He also noted that the veteran could 
walk behind a wheelchair well.  During the 1992 
hospitalization, the veteran reported legs that were heavy 
after a short distance of ambulation and a few falls 
secondary to weakness.  A physician confirmed some weakness 
of the lower extremities.  

The veteran also received VA outpatient treatment in 1991 and 
1992, which confirmed that the veteran had generalized lower 
extremity weakness and difficulty walking, but that he 
remained ambulatory, occasionally with an assistive device.  
Also, during this time period, the veteran reported that he 
shoveled snow, did not fall, continued to drive, lifted 
weights, and used an exercycle.

In this case the veteran is merely disagreeing with how the 
RO weighed the evidence available on October 31, 1992, and as 
previously indicated, disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that the RO committed error.  See Luallen, 8 Vet. App. 
at 92.  In issuing its October 1992 rating decision, the RO 
clearly considered the VA medical records to which the 
veteran referred and weighed the findings therein before 
determining the severity of the veteran's lower extremity 
disabilities. 

The Board also does not agree with the veteran's assertion 
that the RO committed obvious error by failing to identify 
the severity of the veteran's lower extremity disabilities in 
its October 1992 rating decision.  Rather, based on some of 
the previously noted evidence of record and pursuant to the 
criteria for rating paralysis of the sciatic nerve, the RO 
found that those disabilities were only 40 percent disabling.  
By so doing, the RO correctly applied the statutory and 
regulatory provisions in effect in October 1992.  In light of 
the foregoing, the veteran's CUE claim is not sustainable on 
the basis that statutory and/or regulatory provisions in 
effect in October 1992 were incorrectly applied.   

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the RO in October 1992, 
and at that time, the RO correctly applied the statutory and 
regulatory provisions then in effect.  Based on these 
findings, the Board concludes that the October 1992 rating 
decision, in which the RO assigned 40 percent evaluations to 
service-connected disabilities of the left and right lower 
extremities, does not involve CUE.  The veteran's motion for 
a revision of that decision must therefore be denied. 


ORDER

CUE not having been shown, the veteran's appeal for revision 
of the RO's October 1992 rating decision is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



